Citation Nr: 1027618	
Decision Date: 07/23/10    Archive Date: 08/02/10

DOCKET NO.  09-18 722A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, 
claimed as depression, including as secondary to service-
connected right shoulder adhesive capsulitis, status post 
arthroscopy x2 and reconstruction (major extremity).

2.  Entitlement to a disability rating in excess of 40 percent 
for service-connected right shoulder adhesive capsulitis, status 
post arthroscopy x2 and reconstruction (major extremity).

3.  Entitlement to a compensable disability rating for right knee 
patellofemoral pain syndrome.
  
4.  Entitlement to a totally disability rating based on 
individual employability (TDIU) due to service-connected 
disabilities.


REPRESENTATION

Appellant represented by:	Connecticut Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1994 to May 1998.

This matter came before the Board the Veterans' Appeals (Board) 
from an October 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Hartford, 
Connecticut. 

As support for her claim, the Veteran provided testimony before 
RO personnel in April 2009 and before the undersigned Veterans 
Law Judge at a hearing at the RO (Travel Board hearing) in April 
2010.  The transcripts of both hearings have been associated with 
the claims file and have been reviewed.

The Board notes that the issue of TDIU is also under 
consideration by the Board, even though the RO has not developed 
or adjudicated this issue.  In this regard, the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that a request 
for a TDIU, whether expressly raised by a Veteran or reasonably 
raised by the record, is not a separate "claim" for benefits, 
but rather, can be part of a claim for increased compensation.  
Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In other 
words, if the claimant or the evidence of record reasonably 
raises the question of whether the Veteran is unemployable due to 
a disability for which an increased rating is sought, then part 
and parcel with the increased rating claim is the issue of 
whether a TDIU is warranted as a result of that disability.  Id.  

The appeal is REMANDED to the agency of original jurisdiction via 
the Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Before addressing the merits of the issues currently on appeal, 
the Board finds that additional development of the evidence is 
required.

First, in reference to the Veterans Claims Assistance Act of 2000 
(VCAA), the AOJ should send the Veteran a VCAA notice letter 
notifying her and her representative of the requirements to 
establish secondary service connection for a psychiatric disorder 
on the premise that it is proximately due to, the result of, or 
chronically aggravated by her service-connected right shoulder 
adhesive capsulitis, status post arthroscopy x2 and 
reconstruction (major extremity).  38 C.F.R. § 3.310 (2009).  
Therefore, a remand is required for the AOJ to issue another VCAA 
letter that is compliant with 38 C.F.R. § 3.159(b)(1) and with 
all legal precedent.

Second, with regard to the disabilities on appeal, there are no 
post-service treatment records associated with the claims file 
after 2008, except for one VA treatment record dated in July 
2009.  In this regard, VA's duty to assist includes obtaining 
records of the Veteran's relevant VA medical treatment and from 
other agencies.  38 U.S.C.A. §§ 5103A(c)(2) and 5103A(c)(3) 
(2002); 38 C.F.R. §§ 3.159(c)(2), (c)(3).  See also Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA is charged with 
constructive knowledge of evidence generated by VA).  Because any 
treatment record regarding her psychiatric, right shoulder, and 
right knee disorders may be relevant to the Veteran's claims, the 
RO should attempt to obtain these records, and, if they no longer 
exist, must make this express declaration to confirm that further 
attempts to obtain them would be futile.  

With regard to the issue of a psychiatric disorder, the Board 
also finds that a remand is required to address the central issue 
of service connection on a secondary basis for this disorder.  In 
this respect, the evidence of record documents a diagnosis of 
bipolar II disorder and indicates that the Veteran's service-
connected right shoulder disorder may be causing or aggravating 
it.  See, e.g., VA treatment records dated in May 2007, September 
2007, and March 2008; and April 2010 Travel Board hearing 
transcript.  However, no VA examination has been provided to 
address the question of whether the Veteran's service-connected 
right shoulder disorder caused or aggravated her psychiatric 
disorder.  In other words, no VA opinion has been obtained on the 
question of whether her psychiatric disorder was secondary to her 
service-connected right shoulder disorder or whether it was 
aggravated by her service-connected right shoulder disorder.  

In this regard, secondary service connection shall be awarded 
when a disability "is proximately due to or the result of a 
service-connected disease or injury." 38 C.F.R. § 3.310(a).  
Also, any increase in severity of a nonservice-connected disease 
or injury that is proximately due to or the result of a service-
connected disease or injury, and not due to the natural progress 
of the nonservice-connected disease, will be service connected.  
See Allen v. Brown, 7 Vet. App. 439, 446 (1995).

Next, with respect to the Veteran's service-connected right 
shoulder disorder, another VA examination is necessary to 
determine the current nature and severity of this disorder.  It 
is rated currently as 40 percent disabling under Diagnostic Code 
5201 for limitation of motion.  38 C.F.R. § 4.71a.  

In this regard, throughout the course of this appeal, and most 
recently during the April 2010 Travel Board hearing, the Veteran 
has complained that her right shoulder disability has worsened.  
She indicated that she can no longer move her arm, that she feels 
constant pain in her right arm, and that it is constantly 
swollen.  During the April 2009 hearing before RO personnel, the 
RO hearing officer commented that he noticed the Veteran's right 
arm and fingers were swollen.  Furthermore, VA treatment records 
have consistently documented neurological complaints of right arm 
radicular symptomatology (pain, numbness, weakness).  Recent VA 
treatment records indicate that she also may be diagnosed with 
reflex sympathetic dystrophy or causalgia, which would be 
consistent with her description of sensory and skin changes.  See 
VA treatment record dated in March 2008.  Thus, clarification 
regarding the nature and extent of the service-connected right 
shoulder disability is necessary, as the clinical findings appear 
to include both musculoskeletal and neurological manifestations.  
It is also the Board's view that it is appropriate to look at the 
criteria set forth in additional diagnostic codes that clearly 
encompass the Veteran's symptomatology, as separate disability 
ratings may be assigned for distinct disabilities resulting from 
the same injury, so long as the symptomatology for one condition 
is not "duplicative of or overlapping with the symptomatology" of 
the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 
(1994); 38 C.F.R. § 4.14 (2009).

Moreover, as noted above, the Veteran's last VA examination was 
in July 2007, three years ago.  See Caffrey v. Brown, 6 Vet. App. 
377, 381 (1994) (determining that the Board should have ordered a 
contemporaneous examination of the Veteran because a 23-month-old 
examination was too remote in time to adequately support the 
decision in an appeal for an increased rating); Allday v. Brown, 
7 Vet. App. 517, 526 (1995) (where the record does not adequately 
reveal the current state of claimant's disability, fulfillment of 
the statutory duty to assist requires a contemporaneous medical 
examination, particularly if there is no additional medical 
evidence that adequately addresses the level of impairment of the 
disability since the last examination).  A more recent 
examination would provide more accurate and current information 
on the condition of the Veteran's right shoulder disorder.  

Additionally, another VA examination is necessary to determine 
the current nature and severity of the Veteran's service-
connected right knee disorder, diagnosed as right knee 
patellofemoral pain syndrome.  Since the Veteran's last VA 
examination in July 2007, she has complained of worsening 
symptoms of her right knee, including worsening pain, difficulty 
walking up and down stairs, and difficulty walking.  She also has 
been given a brace for her knee.  See VA treatment records dated 
in July 2008 and May 2009, and April 2010 Travel Board hearing 
transcript.  Moreover, as noted above, the Veteran's last VA 
examination was in July 2007, almost three years ago. See 
Caffrey, 6 Vet. App. at 381; Allday, 7 Vet. App. at 526.  A more 
recent examination would provide more accurate and current 
information on the condition of the Veteran's right knee 
disorder. 

Finally, a remand is necessary to determine whether any 
unemployability is due to the Veteran's service-connected right 
shoulder adhesive capsulitis, status post arthroscopy x2 and 
reconstruction (major extremity) or other service-connected 
disabilities.  

A review of the claims file shows that, throughout the course of 
the appeal, the Veteran reported being unemployed due to her 
service-connected right shoulder disability.  She indicated that 
her right shoulder disability interferes with her ability to hold 
down a job because she is unable to write or perform any tasks 
with her right arm.  She also testified that she requires help 
completing daily chores, such as dressing, grooming, and 
showering.  See, e.g., April 2010 Travel Board hearing 
transcript. 

In this regard, the Board notes that the Veteran has the 
following service-connected disabilities:  right shoulder right 
shoulder adhesive capsulitis, status post arthroscopy x2 and 
reconstruction (major extremity), rated as 40 percent disabling; 
residual scars, status post arthroscopy x2 and reconstruction, 
rated as 10 percent disabling; right knee patellofemoral pain 
syndrome, rated as noncompensable; left knee retropatellar pain 
syndrome, rated as noncompensable; and low back pain, rated as 
noncompensable.  The combined service-connected disability rating 
is 50 percent.  See 38 C.F.R. § 4.25 (combined ratings table).  
Consequently, her combined rating of 50 percent does not 
currently meet the percentage requirements set forth in 38 C.F.R. 
§ 4.16(a).

However, if, as here, a Veteran fails to meet these § 4.16(a) 
percentage requirements, yet there is probative evidence 
indicating that she is nonetheless unable to obtain and maintain 
a substantially gainful occupation because of the severity of her 
service-connected disability, her case must be referred to the 
Director of Compensation and Pension Service for consideration of 
possibly granting a TDIU on an extra-schedular basis.  38 C.F.R. 
§ 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  
The severity of the Veteran's service-connected disabilities, 
employment history, educational and vocational attainment, and 
all other factors having a bearing on this issue must be 
addressed.  38 C.F.R. § 4.16(b).

An extra-schedular rating is appropriate when the schedular 
ratings are inadequate to compensate for the average impairment 
of earning capacity due to the Veteran's disabilities.  
Exceptional or unusual circumstances, such as frequent 
hospitalization or marked interference with employment, are 
required.  38 C.F.R. § 3.321(b)(1). 

In this regard, evidentiary records demonstrate a marked 
interference with employment due to the Veteran's right shoulder 
disorder.  Because of severe right shoulder and arm pains and 
swelling, and severely limited range of motion in the right 
shoulder and arm, the Veteran has a very limited ability to 
perform any task with her right arm, thus limiting her ability to 
gain and maintain employment.  This assertion is supported by a 
March 2008 letter from Isaiah 61:1, Incorporated, that indicated 
that a job offer made to the Veteran was rescinded due to her 
inability to report to work.  The Veteran also indicated that, 
since the onset of her right shoulder disability in 1995, she has 
been gainfully employed on and off for only approximately five 
years due to her right shoulder disability.  See April 2010 
Travel Board hearing transcript.  Overall, in light of the 
Veteran's worsening right shoulder disorder and her inability to 
maintain gainful employment, an extra-schedular evaluation is for 
consideration.

Moreover, although the Veteran's disability ratings fail to meet 
the percentage requirements of 38 C.F.R. § 4.16(a), probative 
evidence nonetheless exists that indicate that the Veteran is 
unable to obtain and maintain a substantially gainful occupation 
because of the severity of her service-connected right shoulder 
disability.  Thus, the Veteran's case must be referred to the 
Director of Compensation and Pension Service for consideration of 
possibly granting a TDIU on an extra-schedular basis. 38 C.F.R. 
§ 4.16(b).  See also Fanning v. Brown, 4 Vet. App. 225 (1993).  

In any event, extra-schedular consideration is warranted under 
the facts presented because, as the U.S. Federal Court of Appeals 
for the Eight Circuit announced in Timmerman v. Weinberger, 510 
F.2d 439, 442 (8th Cir. 1975):

It is clear that the claimant need not be a 
total 'basket case' before the courts find 
that there is an inability to engage in 
substantial gainful activity.  The question 
must be looked at in a practical manner, 
and mere theoretical ability to engage in 
substantial gainful employment is not a 
sufficient basis to deny benefits.  The 
test is whether a particular job is 
realistically within the physical and 
mental capabilities of the claimant.

Although entitlement to an extra-schedular rating under 
38 C.F.R. § 3.321(b)(1) and a TDIU extra-schedular rating under 
38 C.F.R. § 4.16(b) are similar, they are based on different 
factors.  See Kellar v. Brown, 6 Vet. App. 157 (1994).  An extra-
schedular rating under 38 C.F.R. § 3.321(b)(1) is based on the 
fact that the schedular ratings are inadequate to compensate for 
the average impairment of earning capacity due to the Veteran's 
disabilities.  As stated earlier, exceptional or unusual 
circumstances, such as frequent hospitalization or marked 
interference with employment, are required for an extra-schedular 
rating under 38 C.F.R. 
§ 3.321(b)(1).  In contrast, 38 C.F.R. § 4.16(b) merely requires 
a determination that a particular Veteran is rendered unable to 
secure or follow a substantially gainful occupation by reason of 
his or her service-connected disabilities.  See VAOPGCPREC 6-96 
(Aug. 16, 1996).

The Board cannot assign an extra-schedular rating in the first 
instance.  See Floyd v. Brown, 9 Vet. App. 88 (1996); Bagwell v. 
Brown, 9 Vet. App. 337, 
338-9 (1996); and Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Although Floyd dealt only with ratings under § 3.321(b)(1), the 
analysis in that opinion would appear to apply to TDIU ratings 
under § 4.16(b) as well, in view of that section's similar 
requirement of referral to the Director of VA's Compensation and 
Pension Service and Court precedents requiring consideration of § 
4.16(b) when the issue is raised in an increased-rating case.  See 
Stanton v. Brown, 5 Vet. App. 563, 570 (1993); Fanning v. Brown, 
4 Vet. App. 225, 229 (1993). 

Therefore, the Board is referring this case to the Undersecretary 
for Benefits or Director of Compensation and Pension Service for 
consideration of an extra-schedular evaluation under both 38 
C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b)(1).  

Accordingly, the case is REMANDED for the following action:

1.  Send the Veteran a VCAA notice letter to 
notify the Veteran and her representative of 
the type of evidence required to substantiate 
her claim for secondary service connection 
for a psychiatric disorder on the premise it 
is proximately due to, the result of, or 
chronically aggravated by, her service-
connected right shoulder adhesive capsulitis, 
status post arthroscopy x2 and reconstruction 
(major extremity).  See 38 C.F.R. § 3.310 
(2009); Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  

2.  As to the issue of a TDIU, send a VCAA 
notice letter notifying the Veteran of any 
information or lay or medical evidence not 
previously provided that is necessary to 
substantiate the TDIU claim on appeal, either 
on a schedular or extra-schedular basis.  
This notice must indicate what information or 
evidence the Veteran should provide, and of 
what information or evidence VA will attempt 
to obtain on his behalf.  See 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. 3.159(b).  This 
letter should also comply with the Court case 
of Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  
Specifically, this letter should advise her 
concerning the elements of a disability 
rating and an effective date.  

3.  Send the Veteran a VA Form 21-8940, 
Veteran's Application for Increased 
Compensation Based on Unemployability, for 
him to fill out.  See M21-1MR, 
IV.ii.2.F.25.i.  

The claims file should include documentation 
that VA has complied with VA's duties to 
notify and assist a claimant.

4.  Obtain all pertinent records of any 
medical treatment for the Veteran's right 
shoulder, right knee, and psychiatric 
disorders from the appropriate VA medical 
center (VAMC) from January 2009 to the 
present.  All attempts to secure these 
records, and any response received, must be 
documented in the claims file.  If no records 
are available, a response to that effect is 
required and should be documented in the 
file.

5.  Arrange for the Veteran to undergo a VA 
psychiatric examination, by an appropriate 
specialist, to determine the nature, 
severity, and etiology of any current 
psychiatric disorder, including bipolar 
disorder and depression.  The claims file 
must be made available for review of her 
pertinent medical and other history, 
particularly records of any relevant 
treatment.  

The examination should include any necessary 
diagnostic testing or evaluation.  

Based on a physical examination and 
comprehensive review of the claims file, the 
examiner is asked to provide an opinion 
responding to the following questions:

(a)  Does the Veteran currently have a 
psychiatric disorder, including bipolar 
disorder and/or depression?

(b)  If so, is the Veteran's current 
psychiatric disorder proximately due to, or 
the result of, her service-connected right 
shoulder adhesive capsulitis, status post 
arthroscopy x2 and reconstruction (major 
extremity)?

(c)  Alternatively, if the VA examiner finds 
that the Veteran's psychiatric disorder is 
not due to her service-connected right 
shoulder adhesive capsulitis, status post 
arthroscopy x2 and reconstruction (major 
extremity), the VA examiner is requested to 
state whether the Veteran's psychiatric 
disorder is aggravated by [that is, 
permanently increased in severity as a result 
of] her service-connected right shoulder 
adhesive capsulitis, status post arthroscopy 
x2 and reconstruction (major extremity)?  

(d) Or, is it at least as likely as not the 
Veteran's psychiatric disorder is due to her 
military service?

A complete rationale should be provided for 
any opinion given.  

The term "at least as likely as not" does 
not mean merely within the realm of medical 
possibility, but that the weight of medical 
evidence both for and against a conclusion 
such as causation is so evenly divided that 
it is as medically sound to find in favor of 
that conclusion as it is to find against it.  
The examiner should discuss the rationale of 
the opinion, whether favorable or 
unfavorable, based on the findings on 
examination and information obtained from 
review of the record. 

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences for her claim.  

6.  Thereafter, arrange for the Veteran to 
undergo neurological and orthopedic 
examinations for her right shoulder disorder, 
currently diagnosed as right shoulder 
adhesive capsulitis, status post arthroscopy 
x2 and reconstruction (major extremity).  The 
neurological examination should be conducted 
first, and that examination report should be 
made available to the VA orthopedic examiner 
in conjunction with that examination of the 
Veteran.  Any disabling manifestations 
specifically attributable to the right 
shoulder must be fully outlined.

The claims file must be made available to 
each examiner designated to examine the 
Veteran, and each examination report should 
include discussion of the Veteran's 
documented medical history and assertions.  
All indicated tests and studies should be 
accomplished, and all clinical findings 
should be reported in detail and correlated 
to a specific diagnosis.  Each examiner 
should set forth all examination findings, 
together with the rationale for the comments 
and opinions expressed.  Any disabling 
manifestations specifically attributable to 
the right shoulder disability must be fully 
outlined and differentiated from symptoms 
caused by any nonservice- connected 
disability.

The neurologist should describe all 
neurological manifestations and 
symptomatology, and offer an opinion as to 
whether the Veteran has any separately 
ratable neurological disability, particularly 
involving the right upper extremity (in 
addition to her service-connected orthopedic 
disability) as a manifestation of the 
service-connected right shoulder disability.

The orthopedic examiner should conduct range 
of motion testing of the right shoulder and 
arm.  There should be specific findings as to 
whether, during the examination, there is 
objective evidence of pain on motion, 
weakness, excess fatigability, and/or in 
coordination associated with the right 
shoulder. If pain on motion is observed, the 
examiner should indicate the point at which 
pain begins.  In addition, the examiner 
should indicate whether, and to what extent, 
the Veteran likely experiences functional 
loss due to pain and/or any of the other 
symptoms noted above during flare-ups and/or 
with repeated use; to the extent possible, 
the examiner should express any such 
additional functional loss in terms of 
additional degrees of limited motion.  

The examiner also should indicate and discuss 
whether the Veteran's limitation of motion is 
comparable to ankylosis of the right shoulder 
and arm and whether such is favorable or 
unfavorable, and the extent of such 
impairment.

The examiner also should provide an opinion 
as to the effect that the service-connected 
right shoulder disability has on the 
Veteran's current level of occupational 
impairment.  The conclusions of the examiner 
should reflect review of the claims folder, 
and the discussion of pertinent evidence.

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences for her claim.  

7.  Also schedule the Veteran for a VA 
orthopedic examination, by an appropriate 
specialist, to assess the current severity of 
her right knee patellofemoral pain syndrome.  
The claims file, including a complete copy of 
this remand, must be made available for 
review of the Veteran's pertinent medical 
history, including, in particular, the 
records of her recent treatment.  The 
examiner must indicate whether such review 
was accomplished.

The examination should include any diagnostic 
testing or studies deemed necessary, to 
include X-rays. 

Based on a comprehensive review of the claims 
folder, as well as a current physical 
examination of the Veteran, the examiner 
should discuss all impairments associated 
with the right knee, including the existence 
and extent of arthritis; range of motion in 
the knee (extension to flexion); and all 
other associated functional impairment, 
including pain/painful motion, more or less 
movement than normal, weakened movement, 
premature/excess fatigability, 
incoordination, swelling, and deformity or 
atrophy from disuse, etc.  Further, if 
possible, the examiner should specify any 
additional range-of-motion loss due to any of 
these factors, especially during prolonged, 
repetitive use of the knees or when the 
Veteran's symptoms are most prevalent (e.g., 
during "flare-ups").  See 38 C.F.R. §§ 4.40, 
4.45 and 4.59; DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).

The examiner also should indicate any 
recurrent subluxation and instability in the 
Veteran' right knee, and the extent and 
severity of it (e.g., slight, moderate, or 
severe).

The examiner also should provide an opinion 
as to the effect that the service-connected 
right knee disability has on the Veteran's 
current level of occupational impairment.  
The conclusions of the examiner should 
reflect review of the claims folder, and the 
discussion of pertinent evidence.

The Veteran is hereby advised that failure to 
report for her scheduled VA examination, 
without good cause, may have adverse 
consequences to her claim for a higher 
rating.

8.  Following completion of the above 
development, and any additional development 
deemed necessary by the AOJ, submit the 
claims for TDIU and increased ratings for the 
Veteran's service-connected right shoulder 
and right knee disabilities to the Under 
Secretary for Benefits or Director of 
Compensation and Pension Service for an 
extra-schedular evaluation under both 
38 C.F.R. § 4.16(b) and 38 C.F.R. § 3.321(b).  
An extra-schedular rating under 
38 C.F.R. § 3.321(b)(1), is based on the fact 
that the schedular ratings are inadequate to 
compensate for the average impairment of 
earning capacity due to the Veteran's 
disabilities.  Exceptional or unusual 
circumstances, such as frequent 
hospitalization or marked interference with 
employment, are required.  In contrast, 
38 C.F.R. § 4.16(b), merely requires a 
determination that a particular Veteran is 
rendered unable to secure or follow a 
substantially gainful occupation by reason of 
his or her service-connected disabilities.  
See VAOPGCPREC 6-96.  The extra-schedular 
evaluation must address both 38 C.F.R. 
§ 4.16(b) and 38 C.F.R. § 3.321(b).  Under 
38 C.F.R. § 4.16(b), all of the Veteran's 
service-connected disabilities, as well as 
his employment history, educational and 
vocational attainment and all other factors 
having a bearing on his employability (or 
lack thereof) should be considered.  

In making this determination, the VA 
treatment records and April 2010 Travel Board 
hearing transcript indicating that the 
Veteran is unable to obtain or maintain 
gainful employment due to her service-
connected right shoulder disability, and any 
VA examination reports containing any 
opinions regarding the Veteran's 
employability, should be given particular 
consideration.  Also be mindful that 
"marginal employment" is not substantially 
gainful.  See Moore (Robert) v. Derwinski, 
1 Vet. App. 356, 358 (1991); Faust v. West, 
13 Vet. App. 342 (2000); and VA Adjudication 
Procedure Manual M21-1, Part VI, paragraph 
7.09(a)(7).  

9.  Following completion of the above 
development, readjudicate the Veteran's claim 
for service connection for a psychiatric 
disorder, including as secondary to her 
service-connected right shoulder adhesive 
capsulitis, status post arthroscopy x2 and 
reconstruction (major extremity); her claim 
for entitlement to a disability rating in 
excess of 40 percent for service-connected 
right shoulder adhesive capsulitis, status 
post arthroscopy x2 and reconstruction (major 
extremity); her claim for entitlement to a 
compensable disability rating for right knee 
patellofemoral pain syndrome; and her claim 
for entitlement to TDIU due to service-
connected disabilities, including on an 
extra-schedular basis, in light of the VA 
examinations and any additional evidence 
received since the May 2009 statement of the 
case (SOC).  In adjudicating the claim for 
the right shoulder disability, the RO should 
also look at the criteria set forth in 
additional diagnostic codes that clearly 
encompass the Veteran's symptomatology.  If 
the claims are not granted to the Veteran's 
satisfaction, send her and her representative 
a supplemental SOC (SSOC) and give them an 
opportunity to respond before returning the 
file to the Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).




_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.
This remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


